

Exhibit 10.15





AMENDMENT NUMBER TWO
to the
MASTER REPURCHASE AGREEMENT
dated as of March 25, 2011
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER TWO (this “Amendment”) is made as of this 28th day of
June, 2012, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Master Repurchase Agreement,
dated as of March 25, 2011 (as amended by that certain (i) Amendment and Waiver,
dated as of February 17, 2012, and (ii) Amendment Number One to the Master
Repurchase Agreement, dated as of February 29, 2012, each by and between
Purchaser and Seller, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), by and
between Purchaser and Seller.
 
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of June 28, 2012 (the “Effective Date”), the
Repurchase Agreement is hereby amended as follows:


(a)Section 2(a) of the Repurchase Agreement is hereby amended by deleting the
definition of “Streamline Mortgage Loan” in its entirety and replacing it with
the following:


“Streamline Mortgage Loan” means any Mortgage Loan that is refinanced pursuant
to the FHA Streamline Refinance program or the VA Interest Rate Reduction
Refinancing program.
(b)Section 2(a) of the Repurchase Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:


“HARP Mortgage Loan” means a Fannie Mae Mortgage Loan or a Freddie Mac Mortgage
Loan that fully conforms to the Home Affordable Refinance Program (as such
program is amended, supplemented or otherwise modified, from time to time), and
is referred to by Fannie Mae as a “Refi Plus mortgage loan” or “DU Refi Plus
mortgage loan”, and by Freddie Mac as a “Relief Refinance Mortgage,”
respectively.
(c)Exhibit B to the Repurchase Agreement is hereby amended by deleting clause
“(o)” thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):


(o)    With respect to any Mortgage Loan (other than a Streamline Mortgage Loan,
a Mortgage Loan guaranteed by the VA under the Servicemen's Readjustment Act of
1944, a HARP Mortgage Loan, and any other Mortgage Loan underwritten and
originated in accordance with a program sponsored and/or administered by a
Governmental Authority; provided, that such program has been approved by
Purchaser in its sole discretion), on the Origination Date the related
Mortgagor's FICO Score was equal to or greater than 550 (for this purpose, it
being acknowledged that the related Mortgagor shall be deemed to have a FICO
Score of zero where no FICO Score is available);



--------------------------------------------------------------------------------



(d)Exhibit B to the Repurchase Agreement is hereby amended by deleting clause
“(r)” thereof in its entirety and replacing it with the following (modified text
underlined for review purposes):


(r)    Each Streamline Mortgage Loan and HARP Mortgage Loan fully complies with
all applicable terms and conditions, including any covenants, representations
and warranties, of the related Agency Guide, the FHA regulations and the VA
regulations, and the guidance issued by the Federal Housing Finance Authority,
Fannie Mae and Freddie Mac for origination of mortgage loans under the Home
Affordable Refinance Program, as applicable, unless the Seller has obtained a
waiver in respect of any such noncompliance from the related Agency, FHA, VA or
the Federal Housing Finance Authority, as applicable;
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement. In
addition, as a condition precedent to the effectiveness of this Amendment,
Seller shall have paid to Purchaser the fee set forth in Section 2 of Amendment
Number Two to the Pricing Side Letter (Master Repurchase Agreement), dated as of
June 28, 2012, by and between Seller and Purchaser.


SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.


SECTION 4.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.


SECTION 5.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, and
(ii) no Default or Event of Default has occurred and is continuing under the
Program Documents.


SECTION 6.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested

2


--------------------------------------------------------------------------------







[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.




BARCLAYS BANK PLC,
Purchaser and Agent




By: /s/ Ellen V. Kiernan____________________
Name: Ellen V. Kiernan
Title: Director






NATIONSTAR MORTGAGE LLC,
Seller
By: /s/ Gregory A. Oniu_____________________
Name: Gregory A. Oniu
Title: Senior Vice President





